DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Knight et al. US 20140077506.
Regarding claim 1, 13, Knight discloses a portable charger assembly operable to charge a battery system, the portable charger assembly comprising: 
a housing [Fig. 1, the housing of power generation system 10] defining a hollow space [Fig. 1, internal space adapted to accommodate alternator 12]; 
a charging module [Fig. 1, alternator 12] disposed within the hollow space of the housing [as shown in Fig. 1], wherein the charging module is adapted to provide power supply to the battery system [pars. 0002, 0007 the generator is for supplying electricity to worksite tools including battery operated tools]; and 
a base [Fig. 1, skid 12] adapted to be coupled with the housing [par. 0018], the base comprising: 
a base member including a first portion [see drawing 3 below, 1st portion], a second portion [see drawing below, 2nd portion], and a third portion [see drawing below, 3rd portion], wherein each of the second and third portions is inclined relative to the first portion [as shown]; 
a first base plate [see drawing 3 below, 1st base plate] fixedly coupled to the second portion of the base member [as shown]; and 
a second base plate [see drawing 3 below, 2nd base plate] fixedly coupled to the third portion of the base member [as shown].

    PNG
    media_image1.png
    507
    811
    media_image1.png
    Greyscale

Regarding claims 2, 14, Knight discloses the portable charger assembly of claim 1, wherein a first width of the base [see drawing 3, W1 ] is greater than a second width [see drawing 3, W2] of the housing.
Regarding claims 3, 4, 15, 16, Knight discloses the portable charger assembly of claim 1, wherein the first base plate/ second base plate [see 1st base plate/ 2nd base plate labels] defines a first contact surface [the square surface indicated at by the 1st base plate label] and a pair of second contact surfaces [the upper surface upon which 10 rests, and the lower surface coupled to 20, or 30] inclined relative to the first contact surface.
Regarding claims 6, 17, Knight discloses the portable charger assembly of claim 1, wherein the second portion defines at least one first opening and the third portion defines at least one second opening, the at least one first opening and the at least one second opening being adapted to couple with a pulling device for transportation of the portable charger assembly [Fig. 1, see the forklift holes through 20].
Regarding claims 7, 18 Knight discloses the portable charger assembly of claim 1, wherein the base member defines a pair of first passages extending between the second portion and the third portion, the pair of first passages being adapted to couple with a transport vehicle for transportation of the portable charger assembly [Fig. 1, see the forklift holes through 20].
Regarding claim 9, Knight discloses the portable charger assembly of claim 1, wherein the portable charger assembly is transportable by at least one of a trailer and a machine implement [as shown in Figs. 1, 3].
Regarding claims 10, 20, Knight discloses the portable charger assembly of claim 9, wherein the housing is adapted to be removably coupled to a frame of the trailer [as seen in Fig. 6].
Regarding claim 11, Knight discloses the portable charger assembly of claim 1, wherein the housing includes a plurality of hooks disposed on an upper surface thereof [as seen in the roof indentation, Fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. US 20140077506.
Regarding claim 5, Knight discloses the portable charger assembly of claim 1 but is silent on: further comprising a plurality of vibration mounts adapted to removably couple the base with the housing.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Vibration mounts are well-known in the art for use in this manner. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate vibration mounts in the manner specified for the benefit of reducing shock to the generator set 10 whenever being directly fork-lifted from one location to another.
Regarding claims 8, 19, Knight discloses the portable charger assembly of claim 7, wherein the base member 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Bolt holes (i.e. a pair of second passages disposed perpendicular to the pair of first passages) are well-known in the art for coupling machinery to trailers or supports. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize bolt holes, in the manner specified, to securely and cheaply couple the base to the frame.
Regarding claim 12, Knight discloses the portable charger assembly of claim 11, but is silent on: wherein the plurality of hooks are adapted to couple with a lifting device operable to lift the portable charger assembly. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Lifting eyes are well-known in the art of trailer-mountable generators. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize lifting eyes on the top of the generator 10 for the benefit of lifting the unit to load and unload onto, for example, a boat or a high-rise building.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859